Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD Page 1 of 7°

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION
RYAN MARINES SERVICES, INC.

Plaintiff
C. A. NO. 3:20-00034

VS. ADMIRALTY

§
§
§
§
§
§
§
M/V DONNA BOUCHARD, M/V KIM § RULE9(H),F.RCP.
BOUCHARD AND M/V DANIELLE §
BOUCHARD, their engines, tackle, §
appurtenances, etc., iz rem, and §
BOUCHARD TRANSPORTATION CO., INC.,§
in personam. §
§
Defendants §
AMENDED VERIFIED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGES FOR
THE SOUTHERN DISTRICT OF TEXAS, GALVESTON DIVISION:

COMES NOW plaintiff Ryan Marines Services, Inc., sometimes referred to herein as
“Plaintiff or Ryan Marine” and in accordance with the Minute Entry of a status conference with
United States Magistrate Judge Andrew M. Edison held on February 28, 2020 in which leave was
granted to plaintiff to amend it complaint, now complaining of the defendants M/V DONNA
BOUCHARD, M/V KIM BOUCHARD and M/V DANIELLE BOUCHARD , their engines, tackle,
appurtenances, etc., in rem and Bouchard Transportation Co., Inc, Tug Donna Bouchard Corp, Tug
Kim Bouchard Corp. and Tug Danielle Bouchard Corp., in personam, and would as its causes of
action allege as follows: |

1, This is a case within the Court’s admiralty and maritime jurisdiction, 28 U.S.C.,
 

Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD_ Page 2 of 7

§ 1333, being filed pursuant to Rule 9(h) of the Federal Rules of Civil Procedure.

2. Plaintiff is a corporation organized and existing under the laws of the State of Texas
with its offices and principal place of business in Galveston, Texas. At all time material hereto this
plaintiff was engaged and is engaged in the business of providing launch and other services and
necessaries to the in rem defendant vessels and their owners and/or operators Bouchard Transporta-
tion Co. Inc., Tug Donna Bouchard Corp, Tug Kim Bouchard Corp. and Tug Danielle Bouchard
Corp., as their interests may appear.

3. Plaintiff brings this action to collect the monies due for the breach of contracts
and for unpaid invoices related to each of the vessels identified herein for services and necessaries
which were provided and rendered by Plaintiff to the in rem and in personam defendants as well as
to enforce their maritime liens against the respective vessels for which such services and necessaries
were provided and rendered.

4. Each of the in rem defendants are currently or may soon be within the jurisdiction
and the jurisdiction of this Court where each and every one of same may be seized and arrested by
the U.S. Marshal. |

5. Bouchard Transportation Co., Inc. is and was, at all times material hereto, the owner
and/or operator of the three identified by vessels. Said Defendant has appeared and answered herein
and service of this Amended Verified Complaint may be served on its attorney-in-charge as reflected
in the certificate of service.

Defendants Tug Donna Bouchard Corp, Tug Kim Bouchard Corp. and Tug Danielle
Bouchard Corp. are said by defendant Bouchard Transportation Co. Inc. to be the registered owners

of the in rem defendants M/V DONNA BOUCHARD, M/V KIM BOUCHARD and M/V

_).

 
 

Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD Page 3 of 7

DANIELLE BOUCHARD, respectively. Each of these in personam defendants are corporations
organized and existing under the laws of states other than Texas but having been conducting
business in the State of Texas without appointing a registered agent in Texas for service of process.
Therefore, subject to the provisions of what is commonly known as the Texas Long Arm Statute and,
pursuant to Section 17.091 of the Texas Civil Practice and Remedies Code, has appointed the
Secretary of State of Texas, James Earl Rudder Building, 1019 Brazos Street, Austin, Texas 78701
as its statutory agent for service of process. The last known mailing address for each of said
defendants is 58 South Service Road Suite 150, Melville, New York 11747.

6. Commencing on or about April 4, 2019, defendants and those authorized to act on.
behalf of the identified vessels requested that plaintiff provide services and necessaries to the
respective vessels based on plaintiff's usual terms and conditions as agreed at plaintiff's usual and
customary charges for such services. Such services are generally known as launch services being the
transportation of crew, passengers and equipment to the respective vessels in furtherance of each
vessel’s mission. Details as to the actual services and necessaries performed for each vessel are set
out in the invoices and supporting documents attached hereto as Exhibit “A” and incorporated herein
by this reference as though set out verbatim..

7. Plaintiff submitted invoices totaling $35,356.25, which are part of Exhibit “A” for
each trip made by plaintiff to each vessel, a summary of which would be as follows:

M/V DONNA BOUCHARD — § 6,312.50
M/V KIM BOUCHARD $ 2,737.50
M/V DANIELLE BOUCHARD $ 26,306.25

Plaintiff seeks to recover such sums respectively from defendants, as their interests may appear and

to enforce any maritime lien it might have against said vessel and/or any other lien as provided by

~3-

 
 

Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD Page 4 of 7

the as provided by the laws of the United States or the State of Texas. In particular plaintiff submits
that defendant Bouchard Transportation Co. Inc. represented to plaintiff that it was the owner and
operator of the respective vessels and accordingly is liable for the sums sought herein. Alternatively,
the defendants Tug Donna Bouchard Corp., Tug Kim Bouchard Corp. and Tug Danielle Bouchard
Corp. jointly of severally liable to plaintiff for the respective charges for the vessel it owned as set
out hereinabove.
8. As to each respective vessel and defendants, due demand has been made and
disregarded and the amounts shown are unpaid, due and owing.
9, Plaintiff further seeks to recover from defendants interest as legally permitted,
both pre- and post-judgment at the highest rate allowable by law.

10. As aresult of defendants’ breaches of contractual agreement and non-payment of the
charges due and owing, plaintiff has been forced to retain counsel and thus plaintiff seeks
reimbursement of all reasonable and necessary attomeys’ fees and expenses incurred by it resulting
from said breaches. Plaintiffis entitled to recover reasonable and necessary attorneys’ fees as set out
in the contractual documents and under applicable statutes including but not limited to Texas Civil
Practice & Remedies Code chapter 38. In regard to such statute recovery is appropriate because this
is a suit upon a written contract which is listed in § 38.001(8) and plaintiff was forced to retain
counsel who duly presented its claims.

WHEREFORE, plaintifis pray:
a. That summons in due form of law, according to the practice of this Honorable Court
against the in personam defendants requiring defendants to appear and answer the

allegations herein;

 
 

Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD Page 5 of 7

b. That as appropriate, warrants of arrest of seizure be issued and served on the in rem
defendants requiring such be taken into the custody of the U.S. Marshal; that in due
course the vessels be condemned and sold to satisfy any judgment entered:

c. That judgment be entered in favor of plaintiff against the defendants for the amounts
pleaded herein above as well as attorney’s fees, together with interest and the costs
and disbursements incurred and

d. That this Honorable Court will grant to plaintiff such other and further relief as may
be just and proper.

Respectfully submitted,

/s/William H. Seele
WILLIAM H. SEELE
Admission LD. No. 3347
Texas State Bar No. 17979700
E-mail: wseele@julianandseele.com

OF COUNSEL: 1220 Blalock Road, Suite 160
Houston, Texas 77055-6473
Julian & Seele, P.C. Telephone: 713 464 1336

Telefax : 713 464 1283

Attorney-in-Charge for Plaintiff

 
Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD_ Page 6 of 7

VERIFICATION

THE STATE OF TEXAS §
COUNTY OF GALVESTON §

BEFORE ME, the undersigned authority, on this day personally appeared Andy Ryan, who
is well known to me and who, after first being duly swom, did depose and say that:

My name is Andy Ryan and I am over eighteen years and competent and able to make this
verification. I am the President of Ryan Marine Services, Inc .and am personally familiar and
knowledgeable about the services and dealings with Bouchard Transportation Co., and the vessels
identified in the foregoing Amended Verified Complaint. I have read the Amended Verified
Complaint and that the allegations therein contained are true and correct to the best of my knowledge.
All legal offsets and credits have been given and the amounts shown in the foregoing complaint are

true and correct, Ys Is.

Andy Ryan J /

  

_ WORN TO and SUBSCRIBED BEFORE MIS YRRONORMaE on this
the /¥* Yay of April , 2020. Sis }
we ID No. 131801852

State of Texas

Notary LD. No. [3 | FO(¢S 2_

My Commission Expires:

LL 2p Zee.

 
Case 3:20-cv-00034 Document 14 Filed on 04/15/20 in TXSD_ Page 7 of 7

CERTIFICATE OF SERVICE

A true and correct copy of the foregoing Amended Verified Complaint is being served
upon the attorney-in-charge for the defendant Bouchard Transportation Co. Inc. in accordance with
the Federal Rules of Civil Procedure and the rules related to electronic filings on this the 15 day of

April, 2020 as follows:

OF COUNSEL:

JULIAN & SEELE, P.C.

Marshall Swanson
mswanson(@welderleshin.com
James F. Buchanan
jbuchanan@welderleshin.com
Welder Leshin LLP

800 North Shoreline Boulevard
Suite 300, North Tower
Corpus Christi, Texas 78401

/s/ William H. Seele
William H. Seele
Texas Bar No. 17979700
Federal ID No. 3347
wseele@julianandseele.com
1220 Blalock Road, Sutie 160
Houston, Texas 77055-6473
Telephone: 713 464 1336
Telefax :713 464 1283

Attorney-in-charge for Plaintiff
